Citation Nr: 0817829	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left foot pain.

2.  Entitlement to service connection for tinea versicolor 
(claimed as a skin rash).

3.  Entitlement to service connection for left shoulder 
strain.

4.  Entitlement to service connection for tonsillitis 
(claimed as a throat disorder).

5.  Entitlement to service connection for traumatic iritis of 
the left eye (claimed as left eye blurred vision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied service connection for 
left foot pain, tinea versicolor (claimed as a skin rash), 
left shoulder strain, tonsillitis (claimed as a throat 
disorder), and traumatic iritis of the left eye (claimed as 
left eye blurred vision).  After the rating decision was 
issued, the veteran relocated from South Carolina to Florida, 
and his claims folder was transferred to the RO in St. 
Petersburg, Florida.  

In July 2007, the veteran was afforded a travel board hearing 
at the St. Petersburg RO before the undersigned, who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing has been added to the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

For the reasons discussed below, the Board finds that 
additional development is warranted with respect to each of 
the veteran's claims.

The veteran, in written statements and in testimony before 
the Board, contends that he suffered a left ankle injury 
during Marine Corps training exercises.  While acknowledging 
that he was prescribed best rest after the injury, the 
veteran maintains that his ankle never healed properly, and 
that he continued to experience chronic ankle pain and 
swelling during the marches and jumps that were required of 
him in service.  Additionally, the veteran notes that in 
1990, following his separation from service, his weakened 
ankle "gave out" on him while he was working at his 
civilian job, requiring him to undergo extensive ankle 
surgery at a VA hospital.  The veteran adds that he has 
continued to experience chronic pain and swelling, which 
limits the amount of time he can work as a laborer.

Service medical records dated from June 1980 to February 1984 
show that in November 1980 and December 1980 the veteran 
sought medical care for complaints of numbness and tingling 
in his feet.  Additionally, in December 1980, the veteran was 
treated for throbbing pain in his right ankle following an 
injury that he incurred while playing basketball.  The 
impression was a possible strain or sprain to his right 
Achilles tendon.  In December 1981, it was noted that the 
veteran had lost arch supports in boot camp and was 
experiencing increased swelling and numbness in his lower 
extremities.  Service medical records dated in February 1982 
show that the veteran was treated for a twisted right ankle 
and a sore toe on his left foot.  The record is otherwise 
negative for any in-service complaints, diagnoses, or 
treatment of foot problems.

Post-service medical records reflect that in August 1990 the 
veteran fell off a rooftop and sustained a left calcaneus 
fracture.  He subsequently underwent surgery on his left foot 
and ankle at a VA Medical Center in Dayton, Ohio, and 
received extensive post-operative therapy, including gait 
training.  Multiple consultation reports prepared in the 
months following surgery showed minimal interval improvement 
in the alignment of the left fractured calcaneus bone 
fragments over time.  The record thereafter shows that in 
June 2006 the veteran underwent treatment with a private 
orthopedic physician.  He was diagnosed with arthritis in his 
left ankle and prescribed an ankle brace for support.  

Additionally, the veteran, in his July 2007 testimony before 
the Board, indicated that his private orthopedic physician in 
South Carolina had performed an X-ray examination of his 
lower left extremity.  However, no X-ray records from this 
particular physician, identified as William H. Kirkley, M.D., 
appear to have been associated with the veteran's claims 
folder.  Nor is it clear that they were ever requested in 
writing.  Accordingly, the Board finds that the veteran 
should be notified in writing to provide the aforementioned 
X-ray records from his private orthopedic physician, Dr. 
Kirkley.  Furthermore, the RO should specifically inform the 
veteran that, if he does not have those private X-ray records 
in his possession, he should provide authorization to enable 
VA to obtain those records for the relevant time period.  See 
38 C.F.R. § 5103(A)(b)(1) (observing that, as part of VA's 
duty to assist, it shall make reasonable efforts to obtain 
relevant records, including private records, which the 
claimant adequately identifies and authorizes VA to obtain).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 
Vet. App. 69 (1995).  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the United States Court of Appeals for Veterans 
Claims (Court) discussed the steps to be taken in determining 
whether a VA examination is necessary prior to final 
adjudication of a claim.  In disability compensation claims, 
the Secretary must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon stressed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

In this case, the veteran has not been afforded a VA 
examination to address his claim for service connection for 
left foot pain.  In light of the in-service complaints, 
diagnoses, and treatment for bilateral foot problems, and the 
veteran's post-service history of surgery to repair a left 
calcaneus fracture and subsequent treatment for arthritis of 
the left ankle, the Board finds that a VA examination 
addressing the etiology of his left foot and ankle problems 
is necessary to fully and fairly assess the merits of this 
claim.  See 38 U.S.C.A. § 5103A(d).  

A VA examination is also needed with respect to the veteran's 
claim of service connection for tinea versicolor (claimed as 
a skin rash).  See 38 U.S.C.A. § 5103A(d).  In this regard, 
the veteran's service medical records show that on multiple 
occasions in September 1980, September 1981, and May 1983 he 
was treated for complaints of redness, itching, and swelling 
on his neck, chest, and upper and lower extremities.  He was 
diagnosed with skin disorders including tinea versicolor and 
pediculosis (lice), and prescribed a regimen of hot soaks and 
topical medications for the affected areas. 

Although the veteran's examination on separation from service 
is negative for any skin abnormalities, the veteran testified 
at the July 2007 Board personal hearing that he was treated 
for his rash at the VA Medical Center in Dayton, Ohio, within 
one year after leaving service.  In this regard, the Board 
observes that the veteran, through his representative, 
provided records from the Dayton VA Medical Center dated from 
August 1990 to May 1991.  Significantly, however, other 
records from this particular VA Medical Center, including 
those dated prior to August 1990, appear to be outstanding.  
Because these outstanding VA medical records may contain 
information pertinent to the veteran's service connection 
claim, they are relevant and should be obtained.  38 C.F.R. § 
3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Additionally, the Board notes that the veteran, in his July 
2007 hearing testimony, indicated that he had received 
treatment for his skin disorders from an unnamed private 
dermatologist in South Carolina from 2000 until approximately 
2004.  In this regard, the Board notes that the veteran was 
orally instructed at the travel board hearing to provide 
additional private medical evidence in support of his claim 
and  that the record was held open for an additional 60 days 
to accommodate receipt of such evidence.  To date, however, 
records of treatment from the veteran's private dermatologist 
have not been received.  Nevertheless, because it does not 
appear that a written request was ever made for the veteran's 
private dermatological records and because other factors 
warrant the remand of this claim, the Board finds that the 
veteran should be afforded an additional opportunity to 
provide the aforementioned records.  Accordingly, the Board 
finds that, prior to scheduling a VA skin examination, the 
veteran should be notified in writing to provide all relevant 
medical records from his private dermatologist in South 
Carolina or, if those records are not in his possession, to 
provide the appropriate authorization to enable the RO to 
obtain them on his behalf.  See 38 C.F.R. § 5103(A)(b)(1).

With respect to the veteran's claim of service connection for 
left shoulder strain, the Board finds that additional 
development is also warranted.  The veteran's service medical 
records dated in May 1980 show that he was treated for a 
pulled deltoid muscle in his left arm.  In his July 2007 
testimony before the Board, the veteran reported experiencing 
chronic episodes of left shoulder strain and dislocation 
throughout his entire period of active service.  He added 
that his left shoulder continues to bother him to the present 
day and that he has complained about it to VA medical 
providers.  In light of the veteran's documented in-service 
history and his reported post-service history of left 
shoulder problems, the Board finds that the "low threshold" 
required to trigger VA's duty to assist in the form of a VA 
examination has been met, and the veteran should therefore be 
afforded such an examination with respect to his claim.  See 
McLendon, 20 Vet. App. at 83 (the types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation).  

Additionally, the Board notes that, during his August 2007 
testimony before the Board, the veteran indicated that he had 
undergone treatment at a VA Medical Center for his left 
shoulder, including X-ray examinations showing evidence of 
degenerative joint disease.  However, the veteran did not 
state which VA Medical Center or VA Medical Centers treated 
him for his shoulder problems or specify the approximate 
dates of treatment.  Accordingly, the veteran should be asked 
to provide the locations and approximate dates of VA 
treatment for any left shoulder disorder.  The relevant VA 
medical records should then be obtained and associated with 
his claims folder.   38 C.F.R. § 3.159(c)(2); Bell, 2 Vet. 
App. 611.  

With respect to the veteran's claim of service connection for 
a throat condition, service medical records dated in October 
1981 and November 1981 show that the veteran was treated for 
complaints of a chronic sore throat and red, swollen tonsils.  
He was diagnosed with strep throat and tonsillitis.  In this 
regard, the veteran, in his July 2007 hearing testimony, 
indicated that he had experienced ongoing throat problems 
both during and after service.  Specifically, he noted that 
he had undergone treatment for throat problems at the VA 
Medical Center in Dayton in the mid-1980s.  As noted above, 
the veteran's Dayton VA records dated prior to August 1990, 
have not yet been associated with his claims folder.  Because 
they may contain information pertinent to the veteran's claim 
for service connection for tonsillitis, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2); Bell.

Given that the veteran's service medical records show that he 
sought treatment for tonsillitis in service, and given that 
he has presented credible testimony of throat problems since 
leaving service, VA has a duty to assist by providing the 
veteran with a VA examination with respect to his claim for 
service connection for a throat condition.  See McLendon.

Similarly, the veteran has testified credibly that he has 
experienced vision problems ever since a tree branch struck 
his left eye during active duty.  The veteran's service 
medical records show that in December 1983, he was treated 
for a traumatic injury to his left eye.  An "obvious 
abrasion," with discoloration, was detected on the inside of 
the eye.  The impression was a corneal abrasion/orbital 
bruise.  The veteran was taken to a naval hospital for 
further evaluation.  He was diagnosed with traumatic iritis 
and commotio retinae.  A treatment record dated four days 
after diagnosis indicates that the veteran's eye conditions 
had been resolved, and the veteran's service medical records 
are otherwise negative for complaints, treatment or diagnosis 
of eye problems.  Nevertheless, the Board finds that the 
clinical documentation of a severe left eye injury, combined 
with the veteran's credible testimony about subsequent, 
persistent vision problems, suggests a continuity of 
symptomatology that is sufficient to warrant a VA 
examination.  See McLendon.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish to the veteran and his 
representative a letter requesting that 
the veteran provide 1) any medical records 
from the private dermatologist in South 
Carolina who reportedly treated him for 
skin disorders from 2000 until 
approximately 2004; as well as 2) any X-
ray examinations from his private 
orthopedic physician in South Carolina 
(identified as William H. Kirkley, M.D.) 
who treated him for left foot problems; 
and 3) any other outstanding private 
medical records in support of his claims.  
In this regard, the RO should notify the 
veteran that, if the aforementioned 
evidence is not in his possession, he 
should provide the name and address of the 
medical care provider, and should provide 
authorization to enable VA to obtain those 
private treatment records on his behalf.  

If the veteran responds, the RO/AMC should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All attempts to secure the 
veteran's outstanding private treatment 
records must be documented in the 
veteran's claims folder.

2.  Obtain and associate with the claims 
folder all outstanding medical records 
from the VA Medical Center in Dayton, 
Ohio, prior to August 1990.  All attempts 
to secure these records must be documented 
in the veteran's claims folder.

3.  Ask the veteran to specify the VA 
Medical Center or VA Medical Centers where 
he received VA treatment for a left 
shoulder disorder, as well as the 
approximate dates of treatment.  Then, 
obtain those VA medical records and 
associate them with the veteran's claims 
folder.  All attempts to secure such 
records must be documented in the 
veteran's claims folder.

4.  After all records and/or responses 
received are associated with the claims 
folder, or the time period for the 
veteran's response has expired, schedule 
the veteran for a VA examination to 
determine the nature, severity, and 
etiology of his left foot pain.  The 
examiner should provide diagnoses for any 
current left foot disabilities, to include 
residuals of the left calcaneus fracture 
for which the veteran underwent surgery in 
August 1990.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current left foot 
disabilities are related to or had their 
onset in service.  All testing deemed 
necessary by the examiner should be 
performed, and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination, and this 
fact should be noted in the report.  The 
rationale for any opinion expressed should 
be provided.  

5.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any skin disability found to 
be present.  The examiner should provide 
diagnoses for any current skin disorders, 
to include tinea versicolor and 
pediculosis.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any skin disorder found to 
be present, to specifically include tinea 
versicolor and pediculosis, is related to 
or had its onset during the veteran's 
period of service.  In doing so, the 
examiner should acknowledge the record of 
in-service diagnoses and treatment of 
tinea versicolor and pediculosis, as well 
as the veteran's report of a continuity of 
symptomatology.  The rationale for any 
opinion expressed should be provided.  

6.  Schedule the veteran for a VA 
examination to determine the nature, 
severity, and etiology of any current left 
shoulder disability.  The veteran should 
be asked to specify the source and 
acuteness of any current left shoulder 
pain, as well as any problems affecting 
limitation of motion.  On the basis of the 
veteran's reported symptomatology and 
clinical evaluation, the examiner should 
provide diagnoses for any current left 
shoulder disorders, to include 
degenerative joint disease.  Further, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any left shoulder disabilities diagnosed 
are related to the pulled left deltoid 
muscle during service in May 1980, or to 
any other incident from his period of 
active service.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination, and this 
fact should be noted in the report.  The 
rationale for any opinion expressed should 
be provided.  

7.  Schedule the veteran for a VA 
examination of the throat.  The claims 
folder must be made available to the 
examiner for review and its availability 
should be noted in the opinion that is 
provided.  All indicated studies should be 
conducted, and all findings reported in 
detail.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran has a disability 
manifested by a sore throat, and if so, 
should specify the diagnosis.  The 
examiner should also state whether it is 
at least as likely as not that this 
disability (if present) had its onset 
during active service or is related to any 
in-service disease or injury, including 
the veteran's documented in-service 
treatment for strep throat and 
tonsillitis.  The rationale for any 
opinion expressed should be provided.  

8.  Schedule the veteran for a VA 
ophthalmology examination to determine the 
nature, extent, and likely etiology of any 
current vision loss and/or other vision 
difficulty.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran has a current 
eye disability that is related to the left 
eye injury he incurred in December 1983, 
for which he was diagnosed with traumatic 
iritis and commotio retinae, or to any 
other incident from his period of active 
service.  The examination report should 
reflect that the veteran's claims folder 
was reviewed, and the rationale for any 
opinion expressed should be provided.  

9.  Then, readjudicate the veteran's 
claims for service connection for left 
foot pain, tinea versicolor (claimed as a 
skin rash), left shoulder strain, 
tonsillitis (claimed as a throat 
disorder), and traumatic iritis of the 
left eye (claimed as left eye blurred 
vision).  If any aspect of the decision 
remains adverse to the appellant, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response.  
Afterwards, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

